DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of the Application
3.	Claims 1, 2, 5 and 6 are currently amended.  Claims 9 - 21 are cancelled.  Claims 3, 4, 7 and 8 are original.  Still pending and being examined in this application are Claims 1 - 8.
Response to Amendment / Arguments
4.	Claim 1 previously rejected under 35 U.S.C. 112(a), was amended to overcome the rejections.
Claim 5 previously rejected under 35 U.S.C. 112(a), rejection is withdrawn in light of Applicant’s remarks, specifically, specification [0071].
Claim 7 previously rejected under 35 U.S.C. 112(b), insufficient antecedent basis rejection is withdrawn.
5.	Claim 6 previously rejected under 35 USC 112(a), rejection still stands. The Applicant argues, support "for this amendment can be found at least in ¶ [0043]”.  However the Examiner notes, [0043] details, “The OMS…interacts with the administrative workstation by sending the generic configuration data, module settings 
In response to the argument that the references do not teach "upon
receipt of received login data that matches the user login data, generate a customized user interface associated with the user according to the selection of software modules, the GUI configuration data, and the code table configurations”, the Examiner respectfully disagrees.  Hanna et al. teaches storing and authenticating login(s).  Once users are identified, various functions, regimes, definitions and/ or rules for platform software are filtered and/or translated and presented to the user(s).  Therefore, Hanna et al. teaches the amended claim language, upon receipt of received login data that matches the user login data, generate a customized user interface associated with the user according to the selection of software modules, the GUI configuration data, and the code table configurations [0041 - 0043].

Claim Objections
6.	Claim 1 was amended to recite, “the plurality of inmate modules”; however, this creates a lack of antecedent basis as a prior limitation recites, “a module storage database that stores a plurality of software modules…inmate processing modules”.  Appropriate action is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	In re Katz
Claim 6 recites, “wherein the executing includes sending initiation information…”.  However, the Applicant’s specification details, “The OMS, by way of the
application server 420, interacts with the administrative workstation by sending the generic configuration data, module settings data, GUI configuration and permissions data…In addition, inmate and facility data is sent to the administrative workstation by the application server” [0043].  The specification is silent to “initiation information”.  See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).
10.	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
12.	Indefinite – Unclear
Claim 5 recites, “wherein the executing includes…a virtual machine (VM) instance, the virtual machine instance including an operating screen that encompasses the first GUI screen and is displayed by the client device”.  However, the claim is directed to the system of claim 4 (“the application server”); the virtual machine and client device are not part of the application server.  Nor are they part of the offender management system of Claim 1.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).  
Claim 7 recites, “receive…an interaction indicating…”.  However, the claim is directed to the system of claim 4 (“the application server”); the virtual machine and client device are not part of the application server.  Nor are they part of the offender management system of Claim 1.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed (see In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).
13.	Lack of Antecedent Basis
Claim 7 recites the limitation "the changed value" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  Dependent Claim 8 is also rejected as it depends from Claim 7.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2011/0047473 A1) in view of Jain et al. (US 2015/0269596 A1).
	Regarding Claim1, Hanna teaches an offender management system (OMS) (Fig. 1, 100) that communicates with a client device (Fig. 1, Element 104 and Fig. 6, Element 602) and that processes inmate data in a correctional facility (Fig. 1; Abstract) comprising:
	an inmate database that stores the inmate data [Fig. 1, Element 152;  0034];
	a user profile database that stores graphical user interface (GUI) configuration data [Figs. 1, Element 156 &  Fig. 2 Elements 240, 248; 0030; 0031; 0033 – 0035; 0042; 0043], a selection of software modules from among the plurality of inmate processing modules [0041; 0046], a code table configuration that includes a set of possible values associated with a field from among a plurality of fields [0037; 0039; 0044; 0045], and user login data [0034 - 0036; 0041; 0042]; and
	an application server (Fig. 6, Element 610), configured to:
receive, from the client device, a first administrative interaction with a menu administration module, the first administrative interaction including the selection of software modules and the GUI configuration data [0041 - 0043; 0046],
receive, from the client device, a second administrative interaction with a security administration module, the second administrative interaction including the user login data [0041];
receive, from the client device, a third administrative interaction with a code table administration module, the third administrative interaction including a code table configuration [0030; 0033; 0041]; 
send, to the user profile database, the selection of software modules, the GUI configuration data, the user login data, and the code table configuration [0033 – 0036; 0041; 0043]; and
upon receipt of received login data that matches the user login data, generate a customized user interface associated with the user according to the selection of software modules, the GUI configuration data, and the code table configurations [0041 - 0043].
	Additionally, Hanna et al.  teaches a plurality of software modules [Fig. 1, Elements 112, 120, 124; 0042], the plurality of software modules including a menu administration module [Fig. 2, Elements 240; 0043], a security administration module [Fig. 2, Elements 216; 0036], a code table administration module [Fig. 2, Elements 204, 244, 268, 272; 0037; 0039; 0044; 0045], and a plurality of inmate processing modules [Fig. 1, Element 120 and Fig. 3; 0046; 0047]. Hanna does not teach that a plurality of software modules are stored within a module storage database; a username and password. 
However, Jain teaches 
a plurality of software modules that are stored within a module storage database [Fig. 1, Element 111; 0026];
a username and password [0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the plurality of software modules taught by Hanna et al. with the module storage database taught by Jain et al. because this would allow the system to focus particular users only on relevant tasks and for the users to access certain portions of the system for security or confidentiality purposes [Jain et al. 0029].
Regarding Claim 2, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the second administrative interaction further includes permission data associated with the user login data [0041], the permission data including a list of modules from among the selection of modules [0041 - 0043; 0046] and a list of fields from among the plurality of fields [0037; 0039; 0044; 0045], and the application server is further configured  to send, to the user profile database, the permission data [0033 - 0035], 
 	the user profile database is further configured to store the permission data [0033 - 0035].
Regarding Claim 3, Hanna teaches the invention above.  Hanna et al. continues to teach wherein the permission data further includes a set of allowed interactions for another field among the list of fields, the set of allowed interactions including at least reading a content of another field, editing the content of another field, or removing the content of another field [0037 - 0043].
Regarding Claim 4, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the application server is further configured to:
	receive, from the client device, a…attempt and a…attempt [Fig. 5, Element 512; 0036; 0055];
	confirm that the…attempt matches the…the user login data and the… attempt matches the… the user login data [Fig. 5, Element 512; 0036; 0055];
	receive, from the user profile database, the GUI configuration information and the permission data [Fig. 5, Elements 516, 520; 0055];
	receive the inmate data from the inmate database [Fig. 5, Elements 516, 520; 0055]; and
	execute instructions for displaying to the client device a first GUI screen associated with a first module from among the selection of modules [Fig. 5, Elements 516, 520; 0055];
	wherein the first GUI screen based at least on the GUI configuration data and the permission data [Fig. 5, Elements 516, 520; 0055].  Hanna et al. does not explicitly teach a username and a password. 
However, Jain et al. teaches a username and a password [0027].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the system taught by Hanna et al. with the username and password taught by Jain et al. because this would allow the system to focus particular users only on relevant tasks and for the users to access certain portions of the system for security or confidentiality purposes [Jain et al. 0029].
Regarding Claim 5, Hanna et al. teaches the invention above.  Hanna et al. continues to teach wherein the executing includes initiating an instance of the first GUI screen on a virtual machine (VM) instance, the virtual machine instance including an operating system that encompasses the first GUI screen and is displayed on the client device [0027; 0042 – 0043; 0050].
Regarding Claim 6, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach wherein the executing includes sending initiation information, GUI configuration information, module permission information, and the inmate data to the client device [0054; 0055].
17.	Claims 7 and 8 are rejected under Hanna et al. in view of Jain et al. in further in view of HUA et al. (US 2016/0294881 A1).
Regarding Claim 7, Hanna et al. teaches the invention in Claim 4.  Hanna et al. continues to teach the code table configuration [0037; 0039; 0044; 0045] and the application server (Fig. 6, Element 610): 
…the client device [0029 - 0031; 0036]…displayed on the first GUI screen [0043]; 
receive, from the user profile database, the code table configuration [0033 - 0035; 0037; 0039; 0044; 0045]; 
execute instructions for displaying…on the first GUI screen [0043]; 
…the inmate database [Fig. 1, Element152; 0034) and a facility database [Fig. 1, Elements144, 148; 00033; 0038].  Hanna et al. in view of Jain et al. does not explicitly teach includes a second set of possible values associated with a second field, and… is further configured to:  receive…an interaction indicating an attempted change to a value of the second field…; determine that the attempted change to the value is among the second set of possible values; and in response to the determining:  execute ….the attempted change to the value of the second field; and send the changed value….
	However, HUA et al. teaches wherein… includes a second set of possible values associated with a second field [0033], and… is further configured to:
receive…an interaction indicating an attempted change to a value of the second field [Fig. 13, Element 1304; 0157 - 0158);
determine that the attempted change to the value is among the second set of possible values [Fig. 13, Elements 1324, 1328; 0166; 0167); and
in response to the determining:
…the attempted change to the value of the second field on (Fig. 18); and
	send the changed value to… or… [0167].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Hanna et al. with Jain with the attempted permission set modification taught by HUA et al. because this would allow a delegated administrator to create and update a permission set [0033].
Regarding Claim 8, Hanna et al. in view of Jain et al. in further view of HUA et al. teaches the invention above.  Hanna continues to teach the application server (Fig. 6, Element 610) and the client device [0029 – 0031; 0036].
	HUA et al. continues to teach discard the attempted change and initiate a notification to the client device in response to determining that the attempted change to the value is not among the second set of possible values [Fig. 14, Elements 1404, 1408, 1412 and Fig. 18; 0154; 0169; 0173;0174].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3699 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685